Name: 2003/40/EC: Council Decision of 10 December 2002 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  parliament;  Europe
 Date Published: 2003-01-18

 Avis juridique important|32003D00402003/40/EC: Council Decision of 10 December 2002 appointing an alternate member of the Committee of the Regions Official Journal L 013 , 18/01/2003 P. 0022 - 0022Council Decisionof 10 December 2002appointing an alternate member of the Committee of the Regions(2003/40/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions,Whereas the seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Bas VERKERK, of which the Council was notified on 12 November 2002,Having regard to the proposal from the Netherlands Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr J.W. van der SLUYS is hereby appointed an alternate member of the Committee of the Regions in place of Mr Bas VERKERK for the remainder of his term of office, which expires on 25 January 2006.Done at Brussels, 10 December 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 24, 26.1.2002, p. 38.